Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7, 8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the contactor, comprising:
Claim 1: an electrode top plate having a first expanded hole and a second expanded hole; and the first fixing part and the second fixing part respectively having a first auxiliary hole and a second auxiliary hole; a first auxiliary metal piece having a first end located in the first auxiliary hole and a second end located at the first expanded hole or extending out from the first expanded hole; and a second auxiliary metal piece having a first end located in the second auxiliary hole and a second end located at the second expanded hole or extending out from the second expanded hole, including along with the remaining limitations of claim 1.
Claim 13: first and second auxiliary conductors electrically coupled to respective ones of the first and second fixing members and extending therefrom to first and second openings in a third wall of the housing that is perpendicular to the first and second walls, including along with the remaining limitations of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
January 24, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837